The condition will cease at the defendant's death. Its object is to secure some protection during his lifetime. He reserved the right of excluding everybody but the plaintiff from occupation. The deed shows no purpose of prohibiting anything except the admission of any other person than the plaintiff to the use, possession, or control of the land. After partition, the condition will be as effective as before. Sawyer v. Sawyer,61 N.H. 50. It will still protect the defendant as much as it does now against the presence of any other occupant than the plaintiff. He will still have, as he now has, the right of alienating his own, and of introducing occupants and neighbors disagreeable to her; while her disability to introduce occupants and neighbors disagreeable to him will continue. The condition is wholly negative. It does not require her to occupy the land, or any part of it. She can withdraw from actual possession without any loss of title or right of possession. His right of excluding others from the occupation and control of the land is the only right he reserved. The extent of that right, and the operation of the condition in that direction, are questions not raised by this petition. His reserved right of excluding others from use, possession, and control, whatever that right may be, will not be affected by partition.
Case discharged.
STANLEY, J., did not sit: the others concurred.